Citation Nr: 1241618	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  08-13 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include arthritis, sciatica, and/or radiculopathy (claimed as back injury).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The Veteran had active service from July 1956 to July 1960.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for arthritis, lumbar spine. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002). 

In March 2012, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, in order to ensure proper VCAA-compliant notice was provided to the Veteran; to obtain specified VA treatment records; and to obtain a supplemental opinion regarding whether the Veteran's current lumbar spine/low back disability is related to his active service.  The record reflects that the Veteran was provided the requisite notice and attempts to obtain the specified VA records were made.  However, as set forth more fully below, the Board finds that there are problems with the VA examination/opinion that was obtained in April 2102; thus, there was not substantial compliance with the remand directives of March 2012.  Stegall v. West, 11 Vet. App. 268 (1998). 

Although further delay is regrettable, the appeal must be REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends he injured his low back during service and that he has had low back pain ever since.

Service treatment records (STRs) show that in May 1957, the Veteran was seen in sick call after a line on a reel broke loose, and he wrenched his back holding it up.  He had good range of motion, and the prescription was ASA (acetylsalicylic acid). In March 1960, he complained of low back pain, reported having this once a year, for many years, and admitted that it "EPTE" (existed prior to entry).  The impression was chronic low back strain. 

Post-service VA treatment records showed that in December 2006, the Veteran complained of low back pain which he noticed in the morning and was better by mid-day.  Thereafter, he was noted to have degenerative joint disease with intermittent back pain. 

On a VA examination in March 2007, the Veteran complained of a constant, dull, pressing pain in the low back region.  He reported that in 1957 he injured his back attempting to reel in a line during a storm.  The diagnoses included multilevel degenerative disc disease and degenerative arthritis of the lumbar spine, based on an x-ray report.  The examiner opined, since there was no evidence of residual spine problems on the examination at the time of the Veteran's discharge in 1960, that his back injury was not significant, and that his present lumbar arthritis was less likely as not due to the injury in 1957.  

The Board notes that the April 2012 VA examination report addendum was provided in a Disability Benefits Questionnaire (DBQ) format, and although the examination findings and opinion provided are very clear, the rationale provided is difficult to read and interpret for purposes of VA disability compensation.  First, on the April 2012 DBQ report, the diagnoses included degenerative disc disease lumbar spine, multilevel, with moderate spondylosis; and mild lumbar radiculopathy of the lower extremity; the date of diagnosis for both was listed as 1985.  The medical history portion included a mention of the Veteran's lumbar injury in 1957, a note that the Veteran had "no follow-up care for his back although he said he did have chronic back pain".  The next few sentences are hard to understand, and then the examiner noted that there was no significant history available other than when the Veteran was seen in Fresno in 1985 by a neurosurgeon for a back condition.  It was then noted that the Veteran continued to have back pain in the lumbar area and occasional dysesthesia in the left lower extremity, and that imaging studies of the thoracolumbar spine documented arthritis, as well as disc narrowing at L4-S1, with moderate spondylosis L1-S1.  The examiner checked the following statement as most closely approximating the etiology of the claimed condition:  "The claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness".  

The problematic part of the April 2012 DBQ report is the rationale, wherein the VA examiner initially noted that the Veteran incurred a back strain in 1957, but then provided additional commentary that is hard to decipher.  In that regard the examiner indicated, "he only notes this site (sic) they records regarding this problem on one occasion (sic) There were follow up notes and there were no indications of back injury and its exit physical."  The examiner further indicated that the Veteran did not have "significant back pain at the time of discharge until 1985 whe[n] he saw a neurosurgeon in Fresno", and that since then he had chronic back pain and occasional dysesthesia in the left lower extremity.  The examiner also noted that the Veteran had no recent treatment for his back pain and was on no special medications.  The examiner further indicated it was "reasonable to conclude that [the Veteran's] back pain is due to natural causes unrelated to the insulin (sic) he occurred (sic) in United States Navy".  Finally, the examiner indicated that there were "[n]o records by private physician or guarding back examination were available (sic) today".  While it appears that the examiner mistakenly used the word "insulin" instead of "injury" in describing the Veteran's reported back injury in service, the Board nonetheless finds that the bulk of the rationale provided by the examiner is confusing.  Accordingly, another remand is warranted in order to obtain a supplemental/explanatory medical opinion/rationale.  Stegall v. West, supra.  The Board also notes that once VA undertakes to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1. Return the case to the same VA physician who examined the Veteran and completed the DBQ questionnaire in April 2002, if possible, to review the claims folder and provide the requested medical opinion.  If the April 2012 VA examiner is unavailable, the claims folders should be referred to another appropriate examiner in order to render the requested medical opinion.  The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically note that such review was accomplished.  

a. For all low back disorder(s) diagnosed, including but not limited to, degenerative disc disease, arthritis, and spondylosis, the examiner must state whether it is at least as likely as not (i.e., at least a 50 percent degree of probability) that the current lumbar spine/low back disabilities are related to service.  

b. A complete, clear, and understandable rationale must be provided for any opinions rendered, including with references to the record such as the Veteran's back injury in service in 1957 and the diagnosis of chronic low back strain rendered in 1960, as well as all pertinent lay and medical evidence of record.  In providing an opinion regarding the etiology of any lumbar or low back disorder, the examiner must take into consideration that the Veteran is competent to report lumbar/low back pain and other symptoms during and since service.  In light of the Veteran's report of low back symptoms since service, the examiner cannot cite a lack of treatment since service as rationale for the opinion(s) provided.  

c. If the examiner cannot answer any of the above questions without resorting to mere speculation, the examiner should state why this is so. 

2. Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC should include consideration of all additional evidence not previously considered, including the evidence located in Virtual VA, and the Veteran and his representative should be afforded the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

